10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 47 Filed 10/26/18 Page 1 of 13

 

D. GEORGE SWEIGERT, C/O
P.O. BOX 152 art o3
MESA, AZ 85211 PG ae

   

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

(FOLEY SQUARE)

D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,

vs. JURY TRIAL DEMANDED

JASON GOODMAN

PLAINTIFF’S FOURTEENTH

Defendant REQUEST FOR JUDICIAL NOTICE [14-RJN]

 

 

 

PLAINTIFF’S FOURTEENTH REQUEST FOR JUDICIAL NOTICE [14-RJN]

NOW COMES THE PRO SE plaintiff, a layman non-attorney who is acting in the capacity of private
attorney general in a public interest lawsuit, to respectfully request this Court take notice of certain public records
and documents pursuant to New York Civil Practice Laws and Rules (CPLR) § 4511(d). The patience of the Court
is requested as the Plaintiff has alleged that there is an on-going, open-ended, and continuous racketeering enterprise

that requires constant monitoring and reporting of evidence.

PUBLIC ARTIFACT ONE:

Video content published on YouTube.Com on the “Jason Goodman” channel, entitled “Examining the
Senior Executive Service with Special Guests Field McConnell and Kevin Shipp.”

Internet URL: https://www.youtube.com/watch?v=Nrk 9uA Wd0uE&t=2696s
PUBLIC ARTIFACT TWO:
YouTube channel “Abel Danger” operated by Mr. Field McConnell of Wisconsin.

Internet URL: https://www.youtube.com/user/BMHC2CSi

1

PLAINTIFF’S FOURTEENTH REQUEST FOR JUDICIAL NOTICE [14-RJN]

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 47 Filed 10/26/18 Page 2 of 13

PUBLIC ARTIFACT THREE:

Patreon “home page” of David “Sherlock” Hawkins

Internet URL: https://www.patreon.com/posts/sherlock-hawkins-21611549

PUBLIC ARTIFACT FOUR:

Federal Bridge Certificate Authority (U.S. Government)

Internet URL: https://fpki.idmanagement.gov/ca/

ATTESTATION
The undersigned hereby attests that the attached artifacts are true and accurate representations created from
source displays on the Internet or printed books. These artifacts are provided in a good faith effort to increase
judicial efficiency and to promote equal justice.
The undersigned hereby attests that the foregoing statements have been made under penalties of perjury.

Dated this day of October wd 2018

D. GE SWEIGERT

2

PLAINTIFF’S FOURTEENTH REQUEST FOR JUDICIAL NOTICE [14-RJN]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 47 Filed 10/26/18 Page 3 of 13

PUBLIC ARTIFACT ONE:

Video content published on YouTube.Com on the “Jason Goodman” channel, entitled “Examining the Senior

Executive Service with Special Guests Field McConnell and Kevin Shipp.”

Internet URL: https://www.youtube.com/watch?v=Nrk9uA Wd0uE&t=2696s

 

(YouTube ecutive Service with Special Guests Field McConnell and Ki

: Pm Pl of) ccs

 

Examining the Senior Executive Service with Special Guests Field McConnell
and Kevin Shipp

24,964 views i ocr 320

£78; Jason Goodman
ue Streamed live on Aug 15, 2015 ee a :

Field McConnel and Kevin Shipp have both clearly stated their positions on SES, the

wie er ele Pe ee eh Resta  ieta owe Bl ee i te le ee te a  E

   

 

Stay Fe ne CLC EL Une Lele Cree

gpa n eae

rr Ree Clear 2 aera Ret
i Gece oe

 

3

PLAINTIFF’S FOURTEENTH REQUEST FOR JUDICIAL NOTICE [14-RJN]

 
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 47 Filed 10/26/18 Page 4 of 13

44:22 MCCONNELL:

44:59 MCCONNELL:

45:00 GOODMAN:

45:01 MCCONNELL:

PLAINTIFF’S FOURTEENTH REQUEST FOR JUDICIAL NOTICE [14-RJN]

VIDEO TRANSCRIPT

Everywhere I look for my sister [Kristine Marcy] I see really bad
people and .. uh .. so many of them in the United States of America
have gone through Georgetown University as did my sister. And,
uh... I think Kevin [Shipp] doesn’t know this .. I will just say .. on the
21% of August 2014 I was a jury .. and .. uh .. this is in a Wisconsin
court. [phone rings, McConnel doesn’t answer]

i

I answer my phone when you call Jason.
I appreciate that.

Well, you’re welcome. Some people are worth talking to. UH, some
people are worth getting rid of. [Goodman chuckles. Shipp smiles].

 

ember of the
address

¥
renowned and respected spa, bath and body brands in
aves fine ...

    

    
   
   

 

J the Senior Executive Service with S|

4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 1:18-cv-08653-VEC-SDA Document 47 Filed 10/26/18 Page 5 of 13

PUBLIC ARTIFACT TWO:

YouTube channel “Abel Danger” operated by Mr. Field McConnell of Wisconsin.

Internet URL: https://www.youtube.com/user/BMHC2CSi

livestream

Ea CLS DSL

    

@ 2e.m. EST
Forensics Economist -

Abet Abel Danger SUBSCRIBED 45K a
a341s °
HOME VIDEOS PLAYLISTS COMMUNHTY CHANNELS ABOUT O
Uploads + PLAY ALS SORT BY

     

  

   

a Renee

MES p a : -
10-18-2018 Gobsmack & 10-18-2018 Pastor Mark 10-16-2018 Pastor Mark 10-16-2018 Gobsmack & 10-11-2018 Gobsmack,

Field McConnell Braveheart & Field McConnell Braveheart & Field McConnell Field McConnell Vanishing Point & Field

    
 
 
 

     

Lia Min ARE
10-31-2018 Pastor Mark -2018 Gobsmack & Field 10-4-2018 Pastor Mark 9-27-2018 Pastor Mark
Braveheart and Field Ponnell

Braveheart & Birthday Boy Graveheart & Field McConnell

Pay gest baek ann oo oe RON sot) coke a Woes tambon 25h sue Do asks 27

 

 

 

SURE c ee neces

10:36:36 a.m.

Monday, October 22, 2018
rea ee atta’

 

5

PLAINTIFF’S FOURTEENTH REQUEST FOR JUDICIAL NOTICE [14-RJN]

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 47 Filed 10/26/18 Page 6 of 13

          

sbsmack & 10-18-2018 Pastor Mark 10-16-2018 Pastor Mark 10-16-2018 Gobsmac'
all Braveheart & Field McConnell Braveheart & Field McConnell Field McConnell
jays ago 1.1K views ° 2 days ago 4.1K views + 4 days aga 2.6K views + 4 days ago

 

 

 

 

 

GIFT OF ple:
TERE)
TA eg

 

absmack, 10-11-2018 Pastor Mark 10-8-2018 Field McConnell 10-42018 Gobsmack
at & Field Braveheart and Field (Agent Lapu Lapu) and Mc@onnell
veek ago 1.6K views - 1 week ago | 7.2K views «+ 1 week ago AK views - 2 weeks ago

 

 

 

SCHUMER HEADED FOR EPIC CLASH WITH MCCONNELL

6

PLAINTIFF’S FOURTEENTH REQUEST FOR JUDICIAL NOTICE [14-RJN]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 47 Filed 10/26/18 Page 7 of 13

PUBLIC ARTIFACT THREE:

Patreon “home page” of David “Sherlock” Hawkins

Internet URL: https://www.patreon.com/posts/sherlock-hawkins-2161 1549

PATREON Q Create On Patreon Explore Creators Sign Up LogIn

TE.

Sep 24 at 8:38am
Sherlock Hawkins — Serco SWAT Team Bridge To Fuzzy Con Air
Logic For Psycho Soames’ Brakes To Spot Fix Princess Di

David “Sherlock” Hawkins has reverse engineered the curious case of the stolen Mercedes David Hawkins

Benz $280 which was returned in pristine condition but for the apparent replacement of is creating Reverse engineering CSI stor...
the on-board. chip with Micron Technology Inc’s. RFID system in communication with
vehicle on-board computer Priority date 1996-12-06 2000-08-29 US6II2152A Grant and
allegedly used in an attempt to spot fix the time of death of Princess Diana after a flash
triggered the RFID to lock off the brakes (no skid, only yaw marks) and steer the car into
the 13th column of the Pont d’Alma Tunnel in Paris on 31 August 1997.

78 patrons. $387. per month

http://www. greatdreams.com/diana-letter.jpg

RECENT POSTS
Hawkins is investigating Serco’s apparent deployment of Con Air SWAT teams on the
federal bridge certification authority PKI network invented at GCHQ in the early 70s where
Jerome H, Lemetson's Prisoner tracking and warning system and corresponding methods fg Sherlock Hawkins ~ Megantlc Brakes ...
US6054928A uses fuzzy logic algorithms to allow elite psychopaths such as Nicholas ‘
Soames (White's Club-gambling grandson of Winston Churchill and brother of Serco CEO Aa ‘Sherlock Hawkins ~ Con Alr Canada’s...
Rupert Soames) and Kristine ‘Con Air’ Marcy (sister of Marine Corps whistleblower Field
McConnell) to reward Princess Di’s spot fixing killers with access to children procured
through an online pedophile ring established by Jimmy Savile and Jeffrey Epstein. Aa Sherlock Hawiins ~ Jim'lt Fix it Pan A...

Hawkins is investigating Serco’s apparent use of QinetiQ North America Inc.'s Social
engineering protection appliance US9123027B72 to inject fake news / media plays onto the Aa
federal bridge and help the Soames and Marcy (S&M!) psychopaths in their continuing

Sheriock Hawkins — Clinton’s Spot-Fi...

 

 

m

 

 

 

ata yap ROM Cer ee E GH

11:03:03 a.m.

ier iaei errant

CCPC AC) ED

 

7

PLAINTIFF’S FOURTEENTH REQUEST FOR JUDICIAL NOTICE [14-RJN]

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 47 Filed 10/26/18 Page 8 of 13

Hawkins is investigating Serco’s apparent deployment of Con Air SWAT teams on the federal
bridge certification authority PKI network invented at GCHQ in the early 70s where Jerome
H. Lemelson’s Prisoner tracking and warning system and corresponding methods US6054928A
uses fuzzy logic algorithms to allow elite psychopaths such as Nicholas Soames (White’s Club-
gambling grandson of Winston Churchill and brother of Serco CEO Rupert Soames)

and Kristine ‘Con Air’ Marcy (sister of Marine Corps whistleblower Field McConnell) to
reward Princess Di’s spot fixing killers with access to children procured through an online

pedophile ring established by Jimmy Savile and Jeffrey Epstein. [emphasis added]

Trending New Hot Promoted Login |

7, Weeawz
_& rS w-.4,

David ‘Sheriock' Hawkins, co-founder of Abel Danger with Field
McConnell, is developing reverse-engineered CSI storyboards for 3-act
radio dramas and/or theatre plays to give injured communities a scene-by-
scene analysis of high-value-target or mass-casualty events which appear
to be associated with the negligent, wilful, reckless or fraudulent use of
patented devices to spot fix the times of deaths and body counts for dead-
pool operations on the federal bridge certification authority (FBCA)
network, originally implemented on public key infrastructure (PKI) to

create, manage, distribute, use, store, and revoke digital certificates on the

public-key encryption system invented at GCHQ in the early 70s.

 

PLAINTIFF’S FOURTEENTH REQUEST FOR JUDICIAL NOTICE [14-RJN]

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 47 Filed 10/26/18 Page 9 of 13

Trending New Hot Promoted

DoD Sponsored

Dod

Other Federal Agency / Sponsored
International Government
Commercial

Shared Service Provider

 

VeriSign S5P G3

     

ORC SSP 3 @ eS Exostar
ORC SSP 2 Qe
“ep
Entrust @ Ans
a Cassidian
Verizon Business o ° & ag Carith
‘ 4
federal Common 4 CertiPath Root 4 & a ove
/ i A ‘ Lockheed Martin
VeriSign SSP CA - G2 Polity CA ‘A 4 0

¥ f a eo -@ Raytheon

%,7@

e ( Northrop Grumman
v@ ~@ Norbor

WeriSign Class 188? @_
VeriSign Class 255? @@
VeriSign Class 3 SSP @)

      
 

 

2

 

State of Hingis
G0)
Veterans Affair

“= GY = 4) The Boeing Company
"ee
~Q —~@ sia
R.
6 ae Exostar

  

&
N
& ©) verizon Business

    
  
 
 
 
 
  

   

 

 

 

 

ORC ECA ECA Root ’
VeriSign CAS. CA2 aq @ onc Root 2
IdenTrust ECA « @ ORC NFICA2
| g @® Entrust NFI Root
DST ACES CA
bab GPO
Subordinate
CA's USPTO
CCEB Root
9

PLAINTIFF’S FOURTEENTH REQUEST FOR JUDICIAL NOTICE [14-RJN]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 47 Filed 10/26/18 Page 10 of 13

PUBLIC ARTIFACT FOUR:

Federal Bridge Certificate Authority (U.S. Government)

Internet URL: https://fpki.idmanagement.gov/ca/

Federal Bridge Certification Authority

The FBCA is the Federal Bridge CA 2016.

  
 

The FBCA is a PKI Bridge or link between the FCPCA and other CAs that
” comprise the FPKI network and that may operate under comparable but

different certificate policies.

The FBCA provides a means to map these certificate policies and CAs and
allow certificates to validate to the FCPCA root certificate.

The CAs with certificates signed by the Federal Bridge CA 2016 are cross-certified.
These CAs have established a trust relationship with the FPKI and are audited annually
for conformance to the certificate policies. This cross-certification process has
extended the reach of the FPKI well beyond the boundaries of the Federal Government.

/

 

Oo Oe oe cr entre

lala eae CH

Parca ens ere anc)
ee

 

 

10

PLAINTIFF’S FOURTEENTH REQUEST FOR JUDICIAL NOTICE [14-RJN]

 
10

11

12

13

14

i)

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 47 Filed 10/26/18 Page 11 of 13

All Federal PKI Certification Authorities

ACA that is part of the FPKI is called a participating q
certification authority. Hundreds of participating CAs ‘iis Federat
form the FPKI network. |

Federal
Legacy

  

   

be

Government

   
 

For historical records, we might label or identify CA
systems using a category that shows when the system
was established and for what types of communities it is

Commercial
or was used.

We realize all the acronyms and labels may be confusing
and welcome your input to help us improve, add information over time, and simplify
where needed.

 

Any CA in the FPKI may be referred to as a Federal PKI CA. The three highest level CAs
in the FPKI hierarchy are the FPKI Trust Infrastructure CAs, which are operated and
managed by the Federal PKI Management Authority (FPKIMA) Program Office:

¢ Federal Common Policy Certification Authority

¢ Federal Bridge Certification Authority

¢ SHA-1 Federal Root Certification Authority G2

 

The FCPCA serves as the root and trust anchor for the
intermediate and issuing CAs operated by:

¢ Federal Government Executive Branch Agencies

¢ State, Local, Tribal, Territorial, and International Governments

 

 

 

) il

PLAINTIFF’S FOURTEENTH REQUEST FOR JUDICIAL NOTICE [14-RJN]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 47 Filed 10/26/18 Page 12 of 13

D. GEORGE SWEIGERT, C/O

 

 

 

 

P.O. BOX 152 _ mye Ms = 2
MESA, AZ 85211 be Gere
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA

Plaintiff,
vs.
JASON GOODMAN

CERTIFICATE OF SERVICE
Defendant
CERTIFICATE OF SERVICE

The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class
postage paid U.S. Mail to:
Jason Goodman
252 7 Avenue #6S
New York, NY 10001
PRO SE DIVISION -- 200
Clerk of the Court
U.S. District Court for the SDNY
(FOLEY SQUARE)
500 Pearl Street
New York, New York 10007-1312

ee
Respectfully dated this day October, 2018,

Dienst

D. GEORGE SWEIGERT

CERTIFICATE OF SERVICE

 
VEC-SDA Document 47 Filed 10/26/18 Page 13 of 13

Cv-08653-

Case 1:18

2IE1- 2000! yyy ‘vg 7 2 zl
‘LS THUS oor 2
(aves 77 tas) :

zwva's wot OS'S)

swne> vat #0 xv?)

00m zz 29 Ud

 

 

Qa
<<
2 Oo OC) g
nt g
LZ2=x Ns
pu> = 2S
iu =
920 92 LNB
Zana o
HESS O HI
N
BLOGs =

(7258 ty PFSL/

 

 

= @STh 2592 TOOO CET etoe Ze/ KOX Ae

 

Al GHSILETD

Chee ed

 
